 

Exhibit 10.3(c)

 

HORACE MANN EDUCATORS CORPORATION
2010 Comprehensive Executive Compensation Plan

(as amended and restated effective May 20, 2015)

 

Service-Vested Restricted Stock Units Agreement – Employee Grantee

 

This Service-Vested Restricted Stock Units Agreement (consisting of this
designations page and the Service-Vested Restricted Stock Units Terms and
Conditions attached hereto or delivered concurrently herewith) (“Agreement”)
evidences the grant by HORACE MANN EDUCATORS CORPORATION, a Delaware corporation
(the “Company”), to you of Restricted Stock Units (“Units”) under the 2010
Comprehensive Executive Compensation Plan (as amended and restated effective May
20, 2015) (“Plan”), as an employee of the Company.

 

Designations: 

 

Employee Grantee ("you"): «First_NameLast_Name»     Grant Date: March 7, 2017  
  Number of Units Granted: «Serv_Based_RSU___text»

 

The Units shall vest and become nonforfeitable on the
following Vesting Dates: %age
vested Cumulative
%age vested Prior to first anniversary of Grant Date 0%   0%   First anniversary
of Grant Date 33%   33%   Second Anniversary of Grant Date 33%   66%   Third
Anniversary of Grant Date 34%   100%  

 

Except as otherwise provided in this Agreement, if you have a termination of
service prior to the Vesting Date for any reason, any Units for which the
Vesting Date has not occurred shall thereupon be forfeited immediately. If a
Change in Control (as defined in Section 3.08(b) of the Plan) occurs prior to
vesting or forfeiture of the Units and the acquirer does not assume this
Agreement (as determined by the Compensation Committee of the Company’s Board of
Directors in its discretion), the Units shall immediately vest and become
nonforfeitable.

 

The Units include a right to Dividend Equivalents, which shall become
nonforfeitable and be settled at the same time and manner as the Units to which
they relate. The term “Units” includes any Dividend Equivalents credited to your
Account.

 

Settlement: The Units, together with Units, if any, credited as a result of
Dividend Equivalents, will be settled by delivery of one share of the Company’s
Stock for each Unit being settled.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and you have acknowledged the terms provisions of this
Agreement.

 

  HORACE MANN EDUCATORS CORPORATION       Date:  April 3, 2017 By: /s/ Marita
Zuraitis     Marita Zuraitis     President and Chief Executive Officer

 

Attachment: Service-Vested Restricted Stock Units Terms and Conditions (March 7,
2017)

 

 

 

 

HORACE MANN EDUCATORS CORPORATION
2010 Comprehensive Executive Compensation Plan

(as amended and restated effective May 20, 2015)

 

SERVICE-VESTED RESTRICTED STOCK UNITS

TERMS AND CONDITIONS FOR EMPLOYEES

 

The following Terms and Conditions apply to the Restricted Stock Units granted
to you as an employee Grantee by the Company and Units resulting from Dividend
Equivalents (if any), as specified in the Restricted Stock Units Agreement of
which these Terms and Conditions form a part. Certain terms of the Units,
including the number of Units granted, general vesting date(s) and settlement
date, are set forth on the preceding page.

 

1.  General. By accepting the grant of the Units, you agree to be bound by all
of the terms and provisions of this Agreement and the Plan (as presently in
effect or later amended) which are incorporated herein by reference, the rules
and regulations under the Plan adopted from time to time, and any
interpretations, decisions and determinations the Compensation Committee of the
Company’s Board of Directors (the “Committee”) may make from time to time. Terms
used in this Agreement but not defined herein shall have the same meanings as in
the Plan, except that the term “Units” shall refer solely to the Units granted
hereunder. If there is any conflict between the provisions of this Agreement and
mandatory provisions of the Plan, the provisions of the Plan govern.

 

2.  Account for You as Employee Grantee. The Company shall maintain a
bookkeeping account for you (the “Account”) reflecting the number of Units
granted hereunder, and adjusted for any Dividend Equivalents or other
adjustments to the Units or any settlement or forfeiture thereof.

 

3.  Settlement in General; Six-month Delay for Specified Employees. Settlement
of Units shall be made in shares of Stock as soon as practicable following the
date such the Units vest and become nonforfeitable, and in any event within 90
days following such date. Notwithstanding the foregoing provisions of this
paragraph 3, if you are a Specified Employee on the date of termination of
service, any Units subject to Code Section 409A becoming subject to settlement
on account of termination of service for any reason other than death shall not
be settled earlier than the first day of the seventh month following the date of
your termination of service, or if earlier, the date of your death.

 

4.  Nontransferability and Other Limitations. Until a Unit has been settled, you
may not transfer the Unit or any rights relating thereto to any third party
other than by will or the laws of descent and distribution, except for transfers
to a Beneficiary or as otherwise permitted and subject to the conditions under
Section 12.03 of the Plan. Sales of shares of Stock delivered in settlement of
Units will be subject to any Company policy regulating trading by employees.
Additional events could result in forfeiture or loss of the Units.

 

5.  Termination of Service Prior to the Vesting Date. If you have a termination
of service for any reason, any unvested Units held at termination of service
shall thereupon be forfeited immediately, except as provided below in this
paragraph 5.

 

 1 

 

 

(a)  Death. If you have a termination of service on account of your death, your
unvested Units shall thereupon become vested and no longer subject to
forfeiture, and shall be settled in accordance with Paragraph 3 hereof.

 

(b)  Disability. If you have a termination of service on account of your
disability, your unvested Units shall thereupon become vested and no longer
subject to forfeiture, and shall be settled in accordance with Paragraph 3
hereof. The determination of disability under the Company’s long-term disability
policy applicable to you (or which would be applicable if you had elected
coverage) shall govern.

 

(c)  Retirement. If you Retire one year or more after the Grant Date, a portion
of your unvested Units shall thereupon become vested and no longer subject to
forfeiture, and shall be settled in accordance with Paragraph 3 hereof. The
portion that vests when you Retire shall be determined by (a) multiplying the
number of Units granted (as shown on the designations page) by a fraction, the
numerator of which is the number of months elapsed since the Grant Date (for
example, if the Grant Date is March 15, one month elapses as of the 14th of each
subsequent month) and the denominator of which is 36, and then (b) subtracting
the number of Units that became vested prior to the date you Retired. If you
Retire less than one year after the Grant Date, your unvested Units shall be
forfeited. You shall be deemed to have Retired upon termination of service for
any reason other than death, disability, or Cause (as defined in Section 11.03
of the Plan) on or after the earlier of (i) your attainment of 65 years of age
and at least 5 years of service or (ii) your attainment of age 55 and at least
10 years of service.

 

(d)  Change in Control. If a Change in Control (as defined in Section 3.08(b) of
the Plan) occurs and on or after the occurrence of the Change in Control, but
prior to the first anniversary thereof, you (i) have an involuntary termination
of service other than for Cause (as defined in Section 11.03 of the Plan) and
other than on account of death (as provided in Section 5(a)) or disability (as
provided in Section 5(b)), or (ii) have a voluntary termination for Good Reason
(as defined below), your unvested Units shall thereupon become vested and no
longer subject to forfeiture, and shall be settled in accordance with Paragraph
3 hereof. For purposes hereof, “Good Reason” means the occurrence any one or
more of the following actions or omissions after a Change in Control and without
your written consent: (i) a material reduction in your base compensation (i.e.,
base salary and annual incentive); (ii) the Company's requiring you to be based
at any office or location more than 50 miles from the location at which you were
based prior to the date of the Change in Control, and also farther from your
residence than the location at which you were based prior to the date of the
Change in Control; or (iii) any material adverse change in your responsibilities
(including offices, titles, and reporting responsibilities) or duties; provided
that, in order for you to have a termination of service for Good Reason, you
must notify your employer of the event constituting such Good Reason within 90
days of the occurrence of such event. A delay in the delivery of such notice
shall waive your right under this Agreement to terminate employment for Good
Reason. Your employer shall have 30 days to cure the event constituting Good
Reason and you shall terminate employment upon the lapse of the cure period if
no cure is effected.

 

 2 

 

 

6.  Dividend Equivalents and Adjustments.

 

(a)  Dividend Equivalents. Dividend Equivalents will be credited on Units (other
than Units that, at the relevant record date, previously have been settled or
forfeited) and deemed reinvested in additional Units. Such crediting shall be as
follows, except that the Committee may, in its discretion, vary the manner of
crediting (for example, by crediting cash dividend equivalents rather than
additional Units for administrative convenience), and Dividend Equivalents so
credited will be distributed or settled when the underlying Account is settled:

 

(i)  Cash Dividends. If the Company declares and pays a dividend or distribution
on Stock in the form of cash, then additional Units shall be credited to your
Account in lieu of payment or crediting of cash dividend equivalents equal to
the number of Units credited to the Account as of the relevant record date
multiplied by the amount of cash paid per share in such dividend or distribution
divided by the Fair Market Value of a share of Stock at the payment date for
such dividend or distribution.

 

(ii)  Non-Stock Dividends. If the Company declares and pays a dividend or
distribution on Stock in the form of property other than shares of Stock, then a
number of additional Units shall be credited to your Account as of the payment
date for such dividend or distribution equal to the number of Units credited to
the Account as of the record date for such dividend or distribution multiplied
by the fair market value of such property actually paid as a dividend or
distribution on each outstanding share of Stock at such payment date, divided by
the Fair Market Value of a share of Stock at such payment date.

 

(iii)  Stock Dividends and Splits. If the Company declares and pays a dividend
or distribution on Stock in the form of additional shares of Stock, or there
occurs a forward split of Stock, then a number of additional Units shall be
credited to your Account as of the payment date for such dividend or
distribution or forward split equal to the number of Units credited to the
Account as of the record date for such dividend or distribution or split
multiplied by the number of additional shares of Stock actually paid as a
dividend or distribution or issued in such split in respect of each outstanding
share of Stock.

 

(b)  Adjustments. The number of Units credited to your Account shall be
appropriately adjusted, in order to prevent dilution or enlargement of your
rights with respect to Units or to reflect any changes in the number of
outstanding shares of Stock resulting from any event referred to in Section
12.05 of the Plan or otherwise, as the Committee may determine.

 

7.   Your Representations and Warranties. You acknowledge receipt of that Plan
and a Form S-8 Prospectus in connection with the grant of these Units. As a
condition to the settlement of the Units, the Company may require you to make
any representation or warranty to the Company as may be determined by the
Committee or by counsel to the Company to be appropriate or required by law or
regulation.

 

8.Miscellaneous.

 

(a)  Binding Agreement; Written Amendments. This Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties. This
Agreement, the Plan, and any deferral election relating to the Units constitute
the entire agreement between the parties

 

 3 

 

 

with respect to the Units, and supersede any prior agreements or understandings
with respect to the Units. No amendment or alteration of this Agreement which
may impose any additional obligation upon the Company shall be valid unless
expressed in a written instrument duly executed in the name of the Company, and
no amendment, alteration, suspension or termination of this Agreement which
materially impairs your rights with respect to the Units shall be valid unless
expressed in a written instrument executed by you. Any amendment, alteration,
suspension or termination required by law or the terms of any Agreement to which
the Company is a party, or necessary to preserve or improve the tax status of
your Units shall be deemed not to materially impair your rights with respect to
the Units.

 

(b)  No Promise of Continued Employment. The Units and the granting thereof
shall not constitute or be evidence of any agreement or understanding, express
or implied, that you have a right to continue as an officer or employee of the
Company for any period of time, or at any particular rate of compensation.

 

(c)  Recoupment. All rights granted and/or shares of Stock delivered under this
Agreement are subject to recoupment under the Company’s recoupment policy as in
effect from time to time.

 

(d)  Governing Law. The validity, construction, and effect of this Agreement
shall be determined in accordance with the laws (including those governing
contracts) of the state of Delaware, without giving effect to principles of
conflicts of laws, and in accordance with applicable federal law.

 

(e)  Fractional Units and Shares. The number of Units credited to your Account
shall include fractional Units calculated to at least two decimal places, unless
otherwise determined by the Committee. Upon settlement of the Units, you shall
be paid, in cash, an amount equal to the value of any fractional share that
would have otherwise been deliverable in settlement of such Units.

 

(f)  Mandatory Tax Withholding. Unless otherwise determined by the Committee, at
the time the Units become subject to tax, the Company will withhold from any
shares deliverable in settlement of the Units (or if the Units become subject to
tax prior to the settlement date, the Company will reduce the number of Units in
your Account), in accordance with Section 12.06 of the Plan, the number of whole
shares of Stock having a value nearest to, but not exceeding, the amount of
income and employment taxes required to be withheld under applicable laws and
regulations, and pay the amount of such withholding taxes in cash to the
appropriate taxing authorities. You will be responsible for any withholding
taxes not satisfied by means of such mandatory withholding and for all taxes in
excess of such withholding taxes that may be due with respect to the Units upon
vesting or settlement or otherwise.

 

(g)  Unfunded Obligations. The grant of the Units and the maintenance of your
Account shall be by means of bookkeeping entries on the books of the Company and
shall not create in you any right to, or claim against any, specific assets of
the Company, nor result in the creation of any trust or escrow account for you.
With respect to your entitlement to any distribution hereunder, you shall be a
general creditor of the Company.

 

 4 

 

 

(h)  Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the Vice
President, HR Finance, and any notice to you shall be addressed to you at your
address as then appearing in the records of the Company.

 

(i)  No Shareholder Rights. Neither you nor any Beneficiary shall have any
rights with respect to Stock (including voting rights) covered by this Agreement
prior to the settlement of the Units and distribution of the shares of Stock as
specified herein.

 

Effective: March 7, 2017

 

 5 

